Citation Nr: 1724227	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-27 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2014, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In January 2015, the Board remanded this claim for further development.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's service-connected disabilities, alone, prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board grants the claim of entitlement to a TDIU.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary in regards to this issue.

The Veteran contends that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

As an initial matter, the Board notes that the instant claim for a TDIU was adjudicated in an August 2011 rating decision granting entitlement to service connection for ischemic heart disease after the RO initiated a special review of the Veteran's claims folder pursuant to Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  By correspondence dated on September 15, 2010, VA informed the Veteran that his case was identified as a potential Nehmer class-member case based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  Thus, although the Veteran did not file a formal or informal claim of entitlement to a TDIU, the Board finds that the Veteran's claim has been pending since September 15, 2010.

Since September 15, 2010, the Veteran has been service-connected for the following disabilities: (i) ischemic heart disease, rated as 60 percent disabling; (ii) post-traumatic stress disorder (PTSD), rated as 50 percent disabling prior to September 1, 2015, and as 70 percent disabling thereafter; (iii) scar, cyst removal left upper eyelid, rated as noncompensable; and (iv) erectile dysfunction, rated as noncompensable since September 16, 20016.  These disabilities combine to an 80 percent rating prior to September 1, 2015, and to a 90 percent rating thereafter.  Thus, at all times since September 15, 2010, the Veteran had at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, and he thus met the schedular requirements for a TDIU.

Accordingly, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

The evidence shows that the Veteran last worked on November 30, 2010, doing part-time carpentry work.  The Veteran earned $10,000 during the twelve month period preceding his last day of employment.  See January 2012 VA 21-8940; March 2012 VA Form 21-4192.  The Veteran's past work experience includes work as a truck driver and laborer.  See September 2010 VA Treatment Record; December 2011 VA Examination Report.  The Veteran received a GED.  See January 2012 VA 21-8940.

In considering whether the Veteran's earned annual income equates to marginal employment, the Board observes that "substantially gainful employment" is an occupation "that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342, 356 (2000).  In 2010, the poverty threshold for one person was $11,139.  See https://www.census.gov/data/tables/time-series/demo/income- poverty/historical-poverty-thresholds.html.  Thus, despite working until November 2010, the Veteran's income of $10,000 fell below the poverty threshold in 2010.  As a result, he was marginally employed.

After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, rendered him unable to secure or follow a substantially gainful occupation.

A September 2010 VA mental health initial evaluation note shows that the Veteran reported "social, occupational and interpersonal disturbances."  He complained of nightmares, sleep disturbances, anger outbursts, and general mood instability.  The Veteran was diagnosed with PTSD and assigned a GAF score of 47.  The psychologist summarized that the Veteran's "[i]nterpersonal relationships are poor."  

An October 2010 VA mental health initial evaluation note shows that the Veteran reported anger, depression, low motivation, physical altercations, and anxiety.  The VA psychiatrist noted letters from the Veteran's sisters indicating "long pattern of irritability, being a loner, keeping knives about his person and low tolerance to noise/family events."  

After a December 2011 VA general medical examination, the Veteran was diagnosed with coronary artery disease with congestive heart failure.  The examiner estimated that the Veteran's METs level was greater than 3 and less than five and that the Veteran could do activities such as walking and climbing stairs slowly before experiencing fatigue.  The examiner concluded that the Veteran's heart condition did not impact his ability to work.  The examiner, however, provided no rationale.  The examiner also concluded that the Veteran's non-service connected low back condition prevented him from working.

The Veteran was afforded a VA mental health examination in December 2011.  The Veteran reported a past work history of insulation installation and picketer.  He reported that his relationships with supervisors were fair and that his relationships with co-workers were fair to poor.  He indicated that he had some conflicts at work.  The Veteran reported a major decline in daily activities and social isolation in the past year.  After examination, the examiner noted the following symptoms: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner assigned a GAF score of 50.  The examiner opined that the Veteran's level of occupational and social impairment was "occupational and social impairment with reduced reliability and productivity."  The examiner also indicated that the Veteran's PTSD resulted in severe functional impairment with "minimal activities of daily living, problems with verbal aggression, accordingly the [V]eteran would have difficulty interacting with the general public but he could relate adequately with co-workers and supervisor on a superficial bases and work purposes."  The examiner also opined that there were no disabilities that prevent the Veteran from working.  

During the June 2014 Board hearing, the Veteran testified that his heart disability affected his functioning because he has "flutters" and he does not do anything too stressful.  He testified that he was scared of stress because he feared he would have another heart attack.  The Veteran testified that he last worked in 2010.  He stated that he does not like being around people and that he could not work in an office environment because there would be too much stress.  He testified that he has to have his back to the wall so that he can see what is happening in front of him and that he would not be able to work around "a bunch of people" because they make him nervous.  The Veteran and his wife testified that the Veteran had anxiety attacks while driving and that the Veteran's wife did most of the driving.  The Veteran's wife testified that the Veteran does not do well in social settings, especially around children because he saw children blown up in Vietnam.  The Veteran and his wife testified that the Veteran was often angry and had mood swings.  Regarding his last job, the Veteran testified that he got into verbal confrontations with people at work and that he got reprimanded.

The January 2015 Board remand instructed that the Veteran be scheduled for a VA Social and Industrial Survey (field examination) in order to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to perform physical and sedentary work.

The Veteran was afforded a VA PTSD examination in September 2015.  The Veteran reported that he last worked in 1996 and that he stopped working due to back problems.  The examiner noted the following PTSD symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, a difficulty in adapting to stressful circumstances, and impaired impulse control.  The examiner opined that the Veteran's PTSD symptoms "likely have had a significant negative impact" on his work history.  However, the examiner noted that the Veteran reported an inability to work due to back and knee problems.  The examiner opined that the Veteran's "current psychological symptoms may impede his ability to communicate and cooperate with others, may cause tardiness or absence from work, and may impact his ability to concentrate and follow instructions."  

The Veteran was also afforded a VA heart examination in September 2015.  The examiner indicated that the Veteran's METs level was greater than 3 and less than 5 based on interview; however, the examiner attributed this METs level to the Veteran's back condition.  The examiner opined that the Veteran's METs level due solely to the heart condition was greater than 7 METs.  The examiner also opined that the Veteran's service-connected ischemic heart disease did not affect his ability to function in an occupational environment and that the Veteran's "current functional limitations are related to his chronic back condition and knee pain as this causes him limited ROM and early fatigue."  

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Here, the Board first observes that the Veteran's 50 and 70 percent disability ratings for PTSD, in and of themselves, demonstrate moderate to significant occupational impairment.  Moreover, the Veteran's GAF scores in the 47-50 range are indicative of serious impairment in social and occupational functioning.  Additionally, as discussed above, the evidence of record shows that the Veteran's PTSD significantly affects his occupational functioning, as found by both VA examiners.  Moreover, although both VA heart examiners found that the Veteran's heart disability, alone, did not affect his occupational functioning, the Board notes that the December 2011 VA examiner did find that the Veteran was limited to slow walking due to his heart disability, and the Veteran completely and credibly testified that his heart disability had at least mild effects on his functioning. Testimony from the Veteran indicates that his heart disability affects his functioning because he has "flutters" and so he does not do anything too stressful because he is scared of having another heart attack.  This evidence suggests that the Veteran's heart disability would limit the Veteran in performing very physical work.  

Based on the foregoing, the Board finds that a TDIU is warranted.  While the evidence suggests that the Veteran's unemployment is due, in part, to a nonservice-connected back condition, the evidence also shows that the Veteran's service-connected PTSD and heart disability, collectively, limit the type of employment the Veteran would be able to obtain and sustain.  Given the Veteran's past work experience and limited education, the Board is not persuaded that the Veteran has a significant amount of transferable skills that would permit him to obtain and maintain substantially gainful employment.  Inability to follow a "substantially gainful occupation," as required for determining entitlement to a TDIU, does not require the veteran to show 100 percent unemployability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Based on a careful review of all of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected disabilities, combined, preclude him from securing or maintaining gainful employment.  Therefore, the Board concludes that a TDIU is warranted.  

In so finding, the Board did not find persuasive evidence that the Veteran was rendered unemployable solely by his PTSD or heart disease, and there is no evidence that the Veteran is rendered unemployable solely by his noncompensable scar or erectile dysfunction such that Bradley v. Peake, 22 Vet. App. 280 (2008) is for consideration.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


